DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on 06/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, and 21-29 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Zergiebel (U.S. Patent Publication No. 2009/0299382 A1). 
	Regarding claim 1, Zergiebel discloses a handle assembly (102), comprising: a housing (104) defining a longitudinal axis (Fig. 1A); a trigger (106) operably coupled to (Fig. 1A, Paragraph 0122) the housing (104) and movable (Paragraph 0124) to cause actuation (Paragraph 0124) of the handle assembly (102); a drive member (160) movable within (Fig. 4, Paragraphs 0126-0127) the housing (104) from an initial position (Fig. 1A, non-actuated position) to an advanced position (Fig. 28, Paragraph 0163, actuated position) in response to actuation of the trigger (106); and a feedback mechanism (148) in operable engagement (Fig. 43, Paragraph 0168) with the trigger (106), the feedback mechanism (148) including a torsion spring (148a) having a hammer portion (distal portion of 148a that strikes 149a, Fig. 43), wherein upon complete actuation (Paragraph 0147) of the handle assembly (102) the hammer 
Regarding claim 2, Zergiebel discloses the handle assembly of claim 1, wherein the housing (104) includes a body portion (104a/104b) and a trigger portion (106). (Fig. 1A, Paragraphs 0122-0124). 
Regarding claim 3, Zergiebel discloses the handle assembly of claim 2, wherein the feedback mechanism (148) includes a ramp portion (149). (Fig. 43, Paragraph 0162).
	Regarding claim 4, Zergiebel discloses the handle assembly of claim 3, wherein the hammer portion (distal portion of 148a that strikes 149a, Fig. 43) of the torsion spring (148a) engages the ramp portion (149) during actuation (Paragraph 0162) of the handle assembly (102) to transition the torsion spring (148a) to a loaded condition (Paragraph 0162). (Fig. 43, Paragraph 0162).
	Regarding claim 5, Zergiebel discloses the handle assembly of claim 4, wherein upon complete actuation (Paragraph 0147) of the handle assembly (102), the hammer portion (distal portion of 148a that strikes 149a, Fig. 43) of the torsion spring (148a) disengages (Fig. 43, Paragraph 0162) the ramp portion (149) to unload (Paragraph 0162) the torsion spring (148a). (Fig. 43, Paragraphs 0147 and 0162).
	Regarding claim 6, Zergiebel discloses the handle assembly of claim 5, wherein upon unloading (Paragraph 0162) of the torsion spring (148a), the hammer portion (distal portion of 148a that strikes 149a, Fig. 43) strikes the surface (149a) to create the at least one audible (Paragraphs 0147, 0162, and 0176) or tactile response. (Fig. 43, Paragraphs 0147, 0162, and 0176).
	Regarding claim 7, Zergiebel discloses the handle assembly of claim 1, wherein a first end (first end of 148a) of the torsion spring (148a) is secured (via drive pin 124, Fig. 43) relative to the trigger (106). (Fig. 43). 

	Regarding claim 11, Zergiebel discloses the handle assembly of claim 1, wherein the torsion spring (148a) is moved to a loaded condition (Paragraph 0162) during actuation (Paragraph 0162) of the handle assembly (102). (Paragraph 0162).
	Regarding claim 21, Zergiebel discloses a handle assembly (102), comprising: a housing (104) defining a longitudinal axis (Fig. 1A); a trigger (106) operably coupled to (Fig. 1A, Paragraph 0122) the housing (104) and movable (Paragraph 0124) to cause actuation (Paragraph 0124) of the handle assembly (102); a drive member (160) supported within (Fig. 4, Paragraphs 0126-0127) the housing (104) and movable (Fig. 4, Paragraphs 0126-0127) in response to actuation (Paragraph 0162) of the trigger (106); and a feedback mechanism (148) in operable engagement (Fig. 43, Paragraph 0168) with the trigger (106), the feedback mechanism (148) including a spring member (148a) with a striking portion (distal portion of 148a that strikes 149a, Fig. 43), wherein upon complete actuation (Paragraph 0147) of the handle assembly (102) the striking portion (distal portion of 148a that strikes 149a, Fig. 43) of the spring member (148a) strikes (Paragraph 0162) a surface (149a) to create at least one of an audible (Paragraphs 0147, 0162, and 0176) or a tactile response. (Figs. 1-4 and 43, Paragraphs 0122-0127, 0147, 0162, and 0176).
Regarding claim 22, Zergiebel discloses the handle assembly of claim 21, wherein the housing (104) includes a body portion (104a/104b) and a trigger portion (106). (Fig. 1A, Paragraphs 0122-0124). 
Regarding claim 23, Zergiebel discloses the handle assembly of claim 21, wherein the feedback mechanism (148) includes a ramp portion (149). (Fig. 43, Paragraph 0162).

Regarding claim 24, Zergiebel discloses the handle assembly of claim 23, wherein the striking portion (distal portion of 148a that strikes 149a, Fig. 43) of the spring member (148a) engages the ramp portion (149) during actuation (Paragraph 0162) of the handle assembly (102) to transition the spring  member (148a) to a loaded condition (Paragraph 0162). (Fig. 43, Paragraph 0162).
Regarding claim 25, Zergiebel discloses the handle assembly of claim 24, wherein upon complete actuation (Paragraph 0147) of the handle assembly (102), the striking portion (distal portion of 148a that strikes 149a, Fig. 43) of the spring member (148a) disengages (Fig. 43, Paragraph 0162) the ramp portion (149) to unload (Paragraph 0162) the spring member (148a). (Fig. 43, Paragraphs 0147 and 0162).
Regarding claim 26, Zergiebel discloses the handle assembly of claim 25, wherein upon unloading (Paragraph 0162) of the spring member (148a), the striking portion (distal portion of 148a that strikes 149a, Fig. 43) strikes the surface (149a) to create the at least one audible (Paragraphs 0147, 0162, and 0176) or tactile response. (Fig. 43, Paragraphs 0147, 0162, and 0176).
Regarding claim 27, Zergiebel discloses the handle assembly of claim 21, wherein a first end (first end of 148a) of the torsion spring (148a) is secured (via drive pin 124, Fig. 43) relative to the trigger (106). (Fig. 43). 
Regarding claim 28, Zergiebel discloses the handle assembly of claim 27, wherein the spring member (148a) includes a spring portion (148a), the spring portion (148a) being received about a pivot pin (124) secured (Fig. 43) to the trigger (106). (Fig. 43). 
Regarding claim 29, Zergiebel discloses the handle assembly of claim 21, wherein the spring member (148a) is moved to a loaded condition (Paragraph 0162) during actuation (Paragraph 0162) of the handle assembly (102). (Paragraph 0162).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/               Primary Examiner, Art Unit 3771